                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

RV SAVVY PRODUCTIONS, INC., a
North Carolina Corporation, MARK POLK,
an individual,

                                                                  Civ. No. 6:19-cv-184-MK
              Plaintiffs,                                         ORDER

       v.

RV MASTERS, LLC, a Utah Limited
Liability Corporation, DAVID CROSSETT,
an individual,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No.

15), and the matter is now before me. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72(b).

Defendants filed objections to the Findings and Recommendation. Accordingly, I have reviewed

the file of this case de novo. See 28 U.S.C. § 636(b)(1)(c); McDonnell Douglas Corp. v.

1 –ORDER
Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). I find no error and conclude

the report is correct.

        Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 15) is adopted in

full. Defendants’ motion to dismiss and, in the alternative, to transfer (ECF No. 6) is DENIED.

IT IS SO ORDERED.

        DATED this 25th day of October, 2019.



                                             _______/s/ Michael J. McShane________
                                                     Michael McShane
                                                 United States District Judge




2 –ORDER
